IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 99-50961



BENJAMIN HARPER,
                                           Plaintiff-Appellant,

                               versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,
                                        Defendant-Appellee.




          Appeal from the United States District Court
                For the Western District of Texas
                         (A-98-CV-737-AA)


                         November 29, 2000

Before HIGGINBOTHAM and DeMOSS, Circuit Judges, and FISH*, District
Judge.

PER CURIAM:

     AFFIRMED. See 5TH CIR. R. 47.6.**




     *
        District Judge of the Northern District of Texas, sitting
by designation.
     **
        Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.